Opinion by
Judge Cofer:
A motion for a new trial except for newly discovered evidence, must be made at the term in which the verdict or decision is rendered; and within three days thereafter unless unavoidably prevented. Section 342, Bullitt’s Code. The verdict in this case was rendered December 10, 1877, which was on Monday. The grounds for a new trial were not filed until December 13. The motion therefore came too late. Long v. Hughes, 1 Duv. 387; White v. Crutcher, 1 Bush 472.
The only error alleged which we can consider is 'that the petition does not contain facts sufficient to constitute a cause of action.
We perceive no valid objection to the petition, and none is pointed out. Wherefore the judgment is affirmed.